United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
DEPARTMENT OF THE AIR FORCE,
ROBINS AIR FORCE BASE, GA, Employer
__________________________________________

)
)
)
)
)
)
)
))

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1469
Issued: September 28, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On June 26, 2019 appellant, through counsel, filed a timely appeal from a May 23, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the May 23, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $19,302.76, for which she was without fault,
because she concurrently received FECA wage-loss compensation and Social Security
Administration (SSA) age-related retirement benefits for the period October 1, 2004 through
September 15, 2018; (2) whether it properly denied waiver of recovery of the overpayment; and
(3) whether OWCP properly required recovery of the overpayment by deducting $300.00 from
appellant’s continuing compensation payments every 28 days.
FACTUAL HISTORY
On May 3, 2004 appellant, then a 62-year-old office assistant, filed an occupational disease
claim (Form CA-2) alleging that she developed pain in the shoulder, wrist, and hand due to
repetitive employment activities. She noted that she first became aware of her condition in
February 2004 and realized its relation to her federal employment on April 5, 2004. OWCP
initially accepted the claim for right nontraumatic rotator cuff tear. It later expanded the
acceptance of the claim to include bilateral shoulder sprains, keloid scar, and a second-degree burn
of the right upper extremity.4 Notification of Personnel Action forms (Form SF-50) dated April
19 and June 17 and 18, 2004 identified appellant’s retirement coverage as Federal Employees
Retirement System (FERS), Code K. Her service computation date was reported as January
11, 1991.
In August 2003, appellant became eligible to receive SSA age-related retirement benefits.
Appellant stopped work on July 12, 2004. OWCP thereafter paid her wage-loss
compensation. After initially placing her on the supplemental rolls, it placed her on the periodic
compensation rolls, effective November 28, 2004.
In EN1032 forms dated August 3, 2006 to August 1, 2018, appellant indicated that she had
not received SSA benefits as part of an annuity for federal service.
On October 15, 2017 SSA forwarded a FERS/SSA dual benefits calculation to OWCP.
The form provided information for the period October 1, 2004 through November 11, 2017
regarding appellant’s SSA rate with and without FERS. Based on this information, OWCP
prepared an overpayment calculation worksheet.
On December 1, 2017 OWCP issued a preliminary determination, finding that an
overpayment of compensation in the amount of $21,013.76 had been created. It explained that the
overpayment occurred because a portion of appellant’s SSA age-related retirement benefits that
she received for the period October 1, 2004 through November 11, 2017 were based on credits
earned while working in the federal government, and that this portion of her SSA benefit was a
prohibited dual benefit. OWCP found her at fault in the creation of the overpayment and provided
an overpayment action request form and an overpayment recovery questionnaire (Form
OWCP-20). It requested that appellant provide supporting financial documentation including
4

Appellant had underwent right shoulder surgery on October 21, 2005 and April 7 and July 19, 2006. She
underwent left shoulder surgery on October 26, 2006.

2

income tax returns, bank account statements, bills, cancelled checks, and pay slips. OWCP also
explained its calculation of the overpayment, informed her of the actions she could take, and
allotted 30 days for her to respond. It reduced appellant’s continuing wage-loss compensation,
effective January 6, 2018, to reflect an adjustment for SSA/FERS offset.
On December 12, 2017 appellant requested a prerecoupment hearing before OWCP’s
Branch of Hearings and Review. She indicated that she disagreed with the fact and amount of the
overpayment. On January 9, 2018 appellant submitted a completed overpayment recovery
questionnaire in which she indicated that she was receiving a widow’s benefit based on her
deceased husband’s military and civil service career. She further noted that she began working for
the employing establishment in 1981. Appellant indicated that she had monthly income of
$1,255.00, monthly expenses of $1,484.00, and asset value of $42,000.00.
During the hearing, held telephonically on June 14, 2018, counsel asserted that appellant’s
SSA income was based on her husband’s earnings, stating that SSA told her that she was only
receiving benefits due to her husband’s earnings, not her own. He asserted that OWCP had not
established that she actually received SSA age-related retirement benefits based on her own
retirement under FERS. OWCP’s hearing representative held the record open for 30 days for the
submission of additional evidence.
The record includes SSA information forwarded to OWCP’s hearing representative in
July 2018. In a letter dated December 20, 2004, SSA advised appellant that, beginning in
October 2004, she was entitled to monthly retirement benefits of $384.50 and survivor benefits of
$3.40. In a letter dated July 12, 2005, it informed her that, based on the death of her husband in
May 2005, she would no longer be entitled to survivor benefits, and that beginning in May 2005
she would still receive monthly retirement benefits of $384.00, based on her own record. By letter
dated September 18, 2007, SSA indicated that, based on information it had received from the
Office of Personnel Management, appellant was not currently receiving a pension from work not
covered by SSA benefits.
In correspondence dated July 12, 2018, the employing establishment maintained that the
period of the overpayment was from October 1, 2004 to December 9, 2017.
By decision dated August 22, 2018, OWCP’s hearing representative set aside the
December 1, 2017 preliminary overpayment determination and remanded the case for further
development. On remand OWCP was to obtain written clarification from SSA as to whether
appellant continued to receive her own SSA retirement benefits after May 2005, whether the SSA
rates they provided, effective October 1, 2004 through December 2016, were based solely on her
earnings as a federal employee, and to provide any applicable SSA rate with and without FERS
effective December 2017.
By letter dated September 4, 2018, OWCP requested that SSA provide the information as
indicated by the August 22, 2018 decision.
On September 22, 2018 SSA explained that appellant began receiving SSA retirement
benefits in October 2004 on her own record. Appellantalso began receiving auxiliary benefits in
October 2004, which became survivor auxiliary benefits in May 2005. In January 2005, she began
receiving SSA disability benefits on her own record, which SSA noted were not applicable to
offset. Appellant stopped receiving SSA disability benefits in March 2007. She began receiving
3

SSA retirement benefits again on her own record in April 2007 and ongoing. SSA provided the
amount that appellant received in retirement benefits, with and without FERS. It indicated that
the computations were based on appellant’s SSA benefits only, and that she had been receiving
SSA benefits since October 2004 on her own record.
SSA also forwarded a FERS/SSA dual benefits calculation form. It indicated that
beginning in October 2004 appellant’s SSA rate with FERS was $345.30 and without FERS
$252.60; beginning in December 2004, her rate with FERS was $354.30 and without FERS
$259.40; beginning in April 2007, her SSA rate with FERS was $411.60 and without FERS
$278.80; beginning in December 2007, her SSA rate with FERS was $421.00 and without FERS
$285.10; beginning in December 2008 and December 2009, her SSA rate with FERS was $445.50
and without FERS $301.60; beginning in December 2010, her SSA rate with FERS was $445.50
and without FERS $312.50; beginning in December 2011, her SSA rate with FERS was $461.50
and without FERS $317.70; beginning in December 2012, her SSA rate with FERS was $469.30
and without FERS $317.70; beginning in December 2013, her SSA rate with FERS was $476.30
and without FERS $322.50; beginning in December 2014 and December 2015, her SSA rate with
FERS was $484.40 and without FERS $327.90; beginning in December 2016, her SSA rate with
FERS was $485.80 and without FERS $328.80; and beginning in December 2017, her SSA rate
with FERS was $495.50 and without FERS $335.30.
A FERS calculation worksheet indicated that appellant received a $20,668.96 overpayment
of compensation for the period October 1, 2004 through September 15, 2018. OWCP based its
FERS offset overpayment calculation on the information SSA provided on September 27, 2018.
It, however, incorrectly identified the October and December 2004 SSA rates with FERS as
$354.30 and $353.40 whereas SSA reported these amounts as $345.30 and $354.30 respectively.
On October 4, 2018 OWCP issued a preliminary determination, finding that an
overpayment of compensation in the amount of $19,302.76 had been created because it had failed
to reduce appellant’s FECA wage-loss compensation payments for the period October 1, 2004
through September 15, 2018 to offset her SSA retirement benefits, which were a prohibited dual
benefit. It calculated the overpayment by determining the difference between her SSA benefit
amount with and without FERS for each period, which resulted in a total FERS/SSA offset for the
entire period of $20,668.96. OWCP then subtracted $1,366.20 because it had deducted FERS/SSA
offsets during the period December 10, 2017 through September 15, 2018. This yielded a total
overpayment of compensation in the amount of $19,302.76. OWCP found appellant at fault in the
creation of the overpayment. It explained its calculation of the overpayment and informed her of
the actions she could take. OWCP attached an overpayment action request and an overpayment
recovery questionnaire (Form OWCP-20) and advised appellant to provide supporting financial
documentation. It afforded her 30 days to respond.
On October 29, 2018 appellant requested a prerecoupment hearing before OWCP’s Branch
of Hearings and Review. She disagreed with the fact and amount of the overpayment.
During the hearing, held telephonically on March 12, 2019, appellant testified that she had
only two years of earnings under FERS, from January 2002 through July 2004, and that she was
under the Civil Service Retirement System for most of her federal employment. She stated that
she had not drawn any retirement based on her own record and maintained that the information
from SSA was incorrect. Counsel indicated that he would submit a new overpayment recovery
questionnaire. OWCP’s hearing representative indicated that the financial documentation was
4

needed and, if not submitted, he would base his determination on the record. He held the record
open for 30 days for the submission of additional evidence. No further evidence was submitted.
By decision dated May 23, 2019, OWCP’s hearing representative finalized the
overpayment determination. He found that appellant received an overpayment of compensation
in the amount of $19,302.76 for the period October 1, 2004 through September 15, 2018 because
she received a prohibited dual benefit from SSA while she concurrently received FECA
compensation without appropriate offset. The hearing representative referenced section 8129 of
FECA and section 10.433(a) of OWCP’s regulations. He found appellant without fault in the
creation of the overpayment, but denied waiver of recovery of the overpayment, explaining that
she did not submit any financial documentation to support her reported income, expenses, and
resources. The hearing representative required recovery by deducing $300.00 every 28 days from
her continuing FECA compensation.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.5 Section 8116 limits the right of an employee to receive compensation. While an employee
is receiving compensation, he or she may not receive salary, pay, or remuneration of any type from
the United States.6
Section 10.421(d) of the implementing regulations requires that OWCP reduce the amount
of compensation by the amount of SSA benefits that are attributable to federal service of the
employee.7 FECA Bulletin No. 97-09 provides that FECA benefits have to be adjusted for the
FERS portion of SSA benefits because the portion of the SSA benefit earned as a federal employee
is part of the FERS retirement package, and the receipt of FECA benefits and federal retirement
concurrently is a prohibited dual benefit.8
ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for decision.
Beginning October 1, 2004, appellant received FECA wage-loss compensation while
receiving age-related retirement benefits from SSA without appropriate offset. As noted, a
claimant cannot receive concurrent FECA compensation for wage-loss and age-based SSA

5

5 U.S.C. § 8102(a).

6

Id. at § 8116.

7
20 C.F.R. § 10.421(d); see J.S., Docket No. 19-0824 (issued October 4, 2019); S.O., Docket No. 18-0254 (issued
August 2, 2018); L.J., 59 ECAB 264 (2007).
8

FECA Bulletin No. 97-09 (February 3, 1997); see also N.B., Docket No. 18-0795 (issued January 4, 2019).

5

retirement benefits attributable to federal service for the same period.9 Consequently, the fact of
overpayment has been established.10
The Board finds, however, that OWCP improperly calculated appellant’s overpayment. To
determine the amount of the overpayment, the portion of the SSA benefits that were attributable
to federal service must be calculated. OWCP received documentation from SSA with respect to
the specific amount of age-based SSA retirement benefits that were attributable to federal service.
The SSA provided the SSA rate with FERS and without FERS for specific periods from October 1,
2004 to September 15, 2018. OWCP provided its calculations for each relevant period based on
the SSA worksheet and in its October 4, 2018 preliminary overpayment determination. However,
in setting forth the FERS offset amounts on its FERS calculation worksheet, OWCP entered
incorrect amounts for SSA rates with FERS for the periods beginning October 1 and
December 1, 2004. As the amount of overpayment for these two periods has not been established,
the amount of the total overpayment has not been established.11
As such, the Board finds that the case must be remanded to OWCP. On remand OWCP
shall determine the proper amount of the overpayment of compensation based on the correct rates
provided by SSA for the period during which the overpayment occurred. It shall then issue a new
preliminary overpayment determination, with an overpayment action request form, an
overpayment recovery questionnaire, and instructions for appellant to provide supporting financial
information. After this, and other such further development as deemed necessary, OWCP shall
issue a de novo decision.12
CONCLUSION
The Board finds this case is not in posture for decision.

9

See D.C., Docket No. 19-0118 (issued January 15, 2020).

10

Id.

11

See L.B., Docket No. 19-1322 (issued January 27, 2020).

12

As the case is not in posture for decision regarding the amount of overpayment, the issues of waiver of recovery
and repayment of the overpayment are rendered moot.

6

ORDER
IT IS HEREBY ORDERED THAT the May 23, 2019 decision of the Office of Workers’
Compensation Programs is affirmed in part and set aside in part and the case is remanded to OWCP
for proceedings consistent with this decision of the Board.
Issued: September 28, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

7

